Exhibit 10.3
(CASH AMERICA LOGO) [d58694d5869402.gif]
June 30, 2008
Mr. Jerry A. Wackerhagen
3454 Mist Hollow Ct.
Fort Worth, TX 76109
     Re: Separation of Employment
Dear Jerry:
     This letter agreement and release of claims (the “Agreement”) sets forth
the terms and conditions governing the termination of your employment
relationship with Cash America Management L.P., and any relationship with Cash
America International, Inc., and their affiliates and subsidiaries
(collectively, the “Company”). Additionally, it is agreed that this Agreement
sets forth the entire agreement between you and the Company (the “Parties”) and
its predecessors, directors, officers, employees, agents and representatives
relating to the separation of your employment.
     This Agreement is not intended to alter the form or timing of any severance
pay or benefits provided to you under any prior arrangement (including without
limitation your May 25, 2005 offer letter from the Company), but is intended to
confirm and restate such entitlements, and to provide for certain additional
payments and benefits described herein.
     Your separation is effective June 30, 2008 (the “Severance Date”). In
consideration of your separation, you and the Company agree to the following:

(1)   If you agree to and accept the terms contained in this Agreement, you must
sign the Agreement in the space provided below and return one fully executed
original of this Agreement to the Company by July 22, 2008, which date is more
than 21 days after the date that this Agreement is being delivered to you. If
you elect to sign this Agreement and return an original of it to the Company,
you will have seven (7) days after you deliver the original of the Agreement to
the Company during which you may revoke your acceptance. If you choose to revoke
your acceptance, you must notify the Company in writing, and the Company must
receive the notification by the expiration of this seven-day period. If you do
not sign this Agreement within the time period required by law, or if you revoke
your acceptance during the revocation period described above, this Agreement
will be of no further force or effect, and you will not be entitled to any of
the

Confidential

1



--------------------------------------------------------------------------------



 



payments or benefits described herein (other than any amounts paid to you under
paragraph (4) prior to August 1, 2008).

(2)   Your separation from all offices and positions held by you in the Company
will be effective as of June 30, 2008.

(3)   If you sign the Agreement in the manner described in paragraph (1) above
and you do not thereafter revoke your acceptance, the Company will pay to you a
single lump-sum payment in the total gross amount of $287,335.20 (less all
applicable deductions), on January 31, 2009.

(4)   The Company will make additional payments to you over the 18-month period
commencing July 1, 2008, and ending December 31, 2009 (such payments being
referred to herein as the “Salary Continuation Payments”); provided, however,
that if you do not sign the Agreement in the manner described in paragraph
(1) above, or if you do sign the Agreement but thereafter revoke your acceptance
as described in paragraph (1) above, in either such event, none of the Salary
Continuation Payments to be made after July 31, 2008, will be made and all such
amounts instead will be forfeited by you. The total gross amount of the Salary
Continuation Payments shall be $630,540.00 (i.e., such amount being 150% of your
current base annual salary of $420,360.00), and actual payments shall be less
all applicable deductions. The Salary Continuation Payments will be made in
substantially equal installments over such 18-month period in accordance with
the Company’s normal payroll practices and policies for senior executive
officers.

(5)   If you elect to continue health coverage under the group health plan
continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and/or under the Company’s supplemental executive
medical expense reimbursement plan, then, while such coverage is in effect, for
the 18-month period commencing on your Severance Date, your premium for such
coverage shall be equal to the amounts (if any) that similarly-situated active
employees would pay for similar coverage under the Company’s plans during that
period. The reduction in your premium responsibility may be effected through
reimbursement from the Company or a discount in your premium amount, as
determined by the Company in its discretion. It will be your responsibility to
complete and return the election form(s) to the Benefits Department. The COBRA
and extended coverage provided for in this paragraph (5) includes those benefits
provided generally to covered executive level employees. The post-employment
coverage described in this paragraph will end due to any reason COBRA
continuation coverage ends or would have ended (such as, for example, your
becoming covered under a group health plan of another employer or your
dependents losing their dependent status).

(6)   The Company shall pay for the cost of outplacement expenses for up to
$14,000.00. The Company will provide such outplacement services by direct
payment to the outplacement service provider Right Management.

Confidential

2



--------------------------------------------------------------------------------



 



(7)   This Agreement provides for any and all payments to you for any reason
associated with your employment with the Company up to and including June 30,
2008. You will not be entitled to receive any amounts under any other plan,
program or agreement with the Company (including without limitation incentive
pay under the Cash America 2008 Short Term Incentive Plan or any other incentive
plan, Restricted Stock Units (including the 2008 special award) or any other
awards under the Cash America International, Inc. 2004 Long-Term Incentive Plan,
and any agreement or arrangement providing benefits or payments in the event of
a change in corporate control), and all other benefits and perquisites that you
are currently receiving will cease on June 30, 2008. The foregoing will not,
however, affect any vested benefits to which you are entitled after separation
under the terms of any Company benefit or compensation plan in which you are a
participant.   (8)   You agree not to say, write, do, authorize or otherwise
create or publish anything that will in any way disparage the Company or any of
its employees. You also agree not to interfere with the management of the
Company through any contact with shareholders, directors, employees, vendors and
others, and not to make any public or private statements or comments that may
have the effect of disrupting operations of the Company in any way.   (9)   The
terms and conditions of this Agreement are to be held in strict confidence by
you and characterized as “confidential information.” The Parties further agree
that the terms and conditions of this Agreement will not be further disclosed to
any other person or entity (with the exception of the Parties’ attorneys,
accountants and your current spouse, provided such individuals agree to maintain
the confidentiality requirements of this paragraph (9)), unless such party is
required to do so by a valid order of a court of competent jurisdiction, or as
required by law. Any disclosure of “confidential information” to any third-party
will be construed as a material breach of this Agreement.   (10)   It is further
agreed that you will return to the Company, on or before July 1, 2008, all
Company property currently in your possession, including without limitation,
computers, PDAs, keys, credit cards, cellular phones, pagers and all papers,
lists and other materials that relate to, or involve, the business of the
Company and that are in your possession or control.   (11)   You further agree
to give up any claim to reinstatement with the Company.   (12)   You acknowledge
that during the term of your employment you have been privy to confidential and
proprietary information of the Company. You agree to not disclose to any third
party the trade secrets, proprietary information, marketing strategies, business
strategies, business plans, pricing data, legal analyses, financial information,
insurance information, customer lists, customer information, creditor files,
processes, policies, procedures, research, lists, methodologies, specifications,
software, software code, computer systems, software and hardware architecture
and specifications, customer information systems, point of sale systems,
management information systems, software

Confidential

3



--------------------------------------------------------------------------------



 



design and development plans and materials, intellectual property, contracts,
business records, technical expertise and know-how, and other confidential and
proprietary information and trade secrets of the Company (collectively, the
“Property”), which were provided to you by the Company and are confidential and
proprietary property of the Company. You further agree not to use any Property
to your personal benefit or the benefit of any third party. You also agree to
return to the Company by your Severance Date all such Property which is
tangible. Notwithstanding the foregoing, the Property protected hereunder does
not include any data or information that has been disclosed to the public
(except where such public disclosure has been made by you without
authorization), that has been independently developed and disclosed by others,
or that otherwise enters the public domain through lawful means. The
restrictions in this provision are in addition to, and not in lieu of, any
rights or remedies the Company may have available pursuant to the laws of the
State of Texas to prevent the disclosure of trade secrets and proprietary
information. Your obligations under the nondisclosure provisions hereof (i) will
apply to confidential information that does not constitute trade secrets for a
period of 36 months after your Severance Date, and (ii) will apply to trade
secrets until such Property no longer constitutes trade secrets.

(13)   You agree that, for 18 months after your Severance Date, you will not,
directly or indirectly, solicit, recruit or induce any employee, officer, agent
or independent contractor of the Company to terminate such party’s engagement
with the Company so as to work for any person or business which competes with
the Company for talent; provided, the restrictions set forth in this provision
will only apply to employees, officers, agents or independent contractors with
whom you had business contact during the 12-month period prior to your Severance
Date.   (14)   You agree that, for 18 months after your Severance Date, you will
not, on your own behalf or on behalf of any other person or entity (including
without limitation any entity that you may form, join, consult with, provide
services or assistance to or on behalf of, or otherwise become affiliated with),
compete with the Company anywhere within the Territory by providing management
or consulting services similar to those you provided to the Company with respect
to any products or services similar to those offered (or under development) by
the Company on your Severance Date (“Company Products and Services”). For
purposes of this Agreement, the term “Territory” will mean any territory in
which the Company offers Company Products or Services on the Severance Date,
plus any additional territory into which the Company has actively and directly
sought to expand during the 12-month period preceding the Severance Date in
which you were involved.   (15)   You agree that, for 18 months after your
Severance Date, you will not, on your own behalf or on behalf of any other
person or entity, solicit, initiate contact, call upon, initiate communication
with or attempt to initiate communication with any customer or client of the
Company or any representative of any customer or client of the Company, with a
view to providing Company Products and Services to such clients or customers;
provided, the restrictions set forth in this provision will apply only to
customers or clients

Confidential

4



--------------------------------------------------------------------------------



 



of the Company with whom you had contact within the 12-month period prior to
your Severance Date.

(16)   You acknowledge and agree that the provisions hereof relating to
confidential and proprietary information, nonsolicitation of employees and
agents, noncompetition, and nonsolicitation of customers and clients
(collectively, the “Covenants”) are reasonable and valid and do not impose
limitations greater than those that are necessary to protect the business
interests and confidential information of the Company. You expressly agree and
consent that, and represent and warrant to the Company that, the Covenants will
not prevent or unreasonably restrict or interfere with your ability to make a
fair living. You agree that the invalidity or unenforceability of any one or
more of the Covenants, or any part thereof, will not affect the validity or
enforceability of the other Covenants, all of which are inserted conditionally
on their being valid in law. In case any one or more of the Covenants contained
in this Agreement shall be held to be invalid, illegal or unenforceable in any
respect for any reason, such invalidity, illegality or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid, illegal or unenforceable Covenant had never been contained
herein. You also agree that in the event any court of appropriate jurisdiction
should determine that any portion or provision of any Covenant is invalid,
unenforceable or excessively restrictive, you and the Company will request such
court to rewrite such Covenant in order to make such Covenant legal, enforceable
and acceptable to such court to the maximum extent permissible under applicable
law. You agree that the Covenants contained in this Agreement are severable and
divisible; that none of such Covenants depends on any other Covenant for its
enforceability; that such Covenants constitute enforceable obligations between
you and the Company; that each such Covenant will be construed as an agreement
independent of any other Covenant of this Agreement; and that the existence of
any claim or cause of action by one party to this Agreement against the other
party to this Agreement, whether predicated on this Agreement or otherwise, will
not constitute a defense to the enforcement by any party to this Agreement of
any such Covenant.       You agree that any remedy at law for any breach of the
Covenants will be inadequate and that the Company will be entitled to apply for
injunctive relief in addition to any other remedy the Company might have under
this Agreement or applicable law.       You acknowledge that, in addition to
seeking injunctive relief, the Company may bring a cause of action against you
for any and all losses, liabilities, damages, deficiencies, costs (including,
without limitation, court costs), and expenses (including, without limitation,
reasonable attorneys’ fees), incurred by the Company and arising out of or due
to any breach of any of the Covenants. In addition, you agree that either party
may bring an action against the other for breach of any other provision of this
Agreement.   (17)   This Agreement is intended to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended, and guidance
issued thereunder (“Section 409A”) and shall be construed accordingly. Any
payments or distributions payable to

Confidential

5



--------------------------------------------------------------------------------



 



you under this Agreement upon your “separation from service” (as defined for
purposes of Section 409A) of amounts classified as “nonqualified deferred
compensation” for purposes of Section 409A, and not exempt from Section 409A,
shall in no event be made or commence until six (6) months after such separation
from service. Each payment under this Agreement (whether of cash, property or
benefits) shall be treated as a separate payment for purposes of Section 409A.
Where this Agreement provides that a payment will be made upon a specified date
or during a specified period, such date or period will be the Section 409A
“payment date” or “payment period”, but actual payment will be made no later
than the latest date permitted under Section 409A (generally, by the later of
the end of the calendar year in which the payment date falls, or the fifteenth
day of the third calendar month after the payment date occurs). With respect to
payments or benefits provided under this Agreement that are reimbursements or
in-kind payments, to the extent necessary to comply with Section 409A, the
amount of such payment(s) or benefit(s) during any calendar year shall not
affect payment(s) or benefit(s) provided in any other calendar year, and the
right to any payment(s) or benefit(s) shall not be subject to liquidation or
exchange for another benefit. Any reimbursements under this Agreement shall be
paid as soon as practicable but no later than 90 days after you submit evidence
of such expenses to the Company (which payment date shall in no event be later
than the last day of the calendar year following the calendar year in which the
expense was incurred).
     In consideration of the above, including the mutual agreements of the
parties hereto and the payments to be made to you hereunder, the receipt and
sufficiency of which are hereby acknowledged and confessed by you, you (on
behalf of yourself and your successors and assigns) voluntarily and knowingly,
fully, completely, and forever release the Company and its officers, directors,
employees, stockholders, and legal successors and assigns of the Company
(collectively, “Released Parties”) from all claims, charges, actions and causes
of action, whether now known or unknown, which you now have, or at any other
time had, or shall or may have against those Released Parties based upon or
arising out of any matter, cause, fact, thing, act or omission whatsoever
occurring at any time up to and including the date you sign this Agreement ,
including, but not limited to, any claims for claims based upon or arising
under: express or implied contract; wages or benefits owed; covenants of fair
dealing and good faith; interference with contract; option grants; wrongful
discharge or termination; employment discrimination of any type; the Texas
Commission on Human Rights Act (“TCHRA”), and any similar statute in other
states; the Texas Payday Act, the Texas Labor Code, and any similar statute in
other states; any claim of employment discrimination based on exercising rights
under worker’s compensation laws; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq. (prohibiting discrimination on account of
race, sex, national origin or religion); the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. §§ 621, et seq. (prohibiting discrimination
on account of age) (ADEA); the Civil Rights Act of 1991; the Civil Rights Acts
of 1866 and 1871, 42 U.S.C. §§ 1981; Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001, et seq. (ERISA); the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101-12213 (ADA); the Family
and Medical Leave Act, 29 U.S.C. § 2601, et seq. (FMLA); the Fair Labor
Standards Act, 29 U.S.C. § 201, et seq. (FLSA); the Workers’ Adjustment and
Retraining Notification Act (“WARN”); any and all state and federal
Confidential

6



--------------------------------------------------------------------------------



 



statutes which prohibit discrimination or retaliation in employment based on any
protected status (including, without limitation, national origin, race, sex,
sexual orientation, disability, workers’ compensation status, or other protected
category) and amendments to these statutes; the common law, negligence, gross
negligence or any other tort claim, including but not limited to, intentional
infliction of emotional distress, negligent infliction of emotional distress,
negligence, defamation, assault, battery, invasion of privacy, false
imprisonment, breach of contract, interference with a contract, interference
with contractual relations, civil conspiracy, duress, promissory or equitable
estoppel, defamation, fraud, misrepresentation, wrongful termination, violation
of public policy, retaliation, personal injury, breach of fiduciary duty, loss
of consortium, bad faith, and any federal, state or local laws, statutes,
regulations, ordinances, or other similar provisions. You understand that you
are not releasing any claims that arise after the date you sign this Agreement.
     You understand that following the seven-day revocation period, this release
will be final and binding. You promise that you on behalf of yourself and any
representative, and any person whose claims derive from yours, will not pursue
any claim that you have settled by this release or file any lawsuit or other
legal proceeding to assert any such claims and you understand and agree that you
will not be entitled hereafter to pursue any claims arising out of any alleged
violation of your rights while employed by the Company, including, but not
limited to, claims for back pay, losses or other damages. If you break any of
the promises set forth in the previous sentence, you agree to pay all of the
Company’s costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims except for claims arising under the Older Workers
Benefit Protection Act (OWBPA) and the ADEA. Although you are releasing claims
that you may have under the OWBPA and ADEA, you understand that you may
challenge the knowing and voluntary nature of this release before a court, the
Equal Employment Opportunity Commission (EEOC), or any other federal, state or
local agency charged with the enforcement of any employment laws. You also
understand that nothing in this release prevents you from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the EEOC or any other federal, state or local agency charged with the
enforcement of any employment laws. You understand, however, that if you pursue
a claim against the Company under the OWBPA and/or the ADEA to challenge the
validity of this release and prevail on the merits of an ADEA claim, a court has
the discretion to determine whether the Company is entitled to restitution,
recoupment, or set off (hereinafter “reduction”) against a monetary award
obtained by you in the court proceeding. A reduction never can exceed the amount
you recover, or the consideration you received for signing this release,
whichever is less. Furthermore, you give up your right to individual damages or
remedies in connection with any administrative or judicial proceeding with
respect to your employment or termination of employment with the Company. You
also recognize that the Company may be entitled to recover costs and attorneys
fees incurred by the Company as specifically authorized under applicable law.
     You on behalf of yourself and any representative, and any person whose
claims derive from yours, promises that no lawsuit or claim has been or will be
filed based on any claims released by this Agreement. If such a lawsuit or claim
has been or is filed, you agree to withdraw or dismiss such lawsuit or claims
upon signing this Agreement; otherwise, you agree
Confidential

7



--------------------------------------------------------------------------------



 



to pay all attorneys’ fees and court costs incurred by the Company or any other
released party in defending against the lawsuit, claim or charge, along with
other appropriate damages.
     This Agreement is not an admission on the Company’s part of any liability
whatsoever or that it in any way has acted improperly or unlawfully. The Company
specifically denies any liability or improper or unlawful conduct.
     If any claims are made by or against the Company which arise out of or
relate to your employment with the Company, you agree that you will cooperate
fully in the investigation and defense of such claims, including but not limited
to preparation for and providing truthful testimony.
     This Agreement is intended by you and the Company to be a legally valid and
binding agreement. If any provision of this Agreement if found to be illegal,
invalid or unenforceable, such term or provision shall be severable, and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision were never a part hereof; the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance; and in lieu of
such illegal, invalid or unenforceable provision, there shall be added as part
of this Agreement, a provision as similar in its terms to such illegal, invalid
or unenforceable provision, as may be possible and be legal, valid or
enforceable.
     This Agreement shall be construed and enforced in accordance with the laws
of the State of Texas, United States, and venue for any action brought in
connection with this Agreement shall lie in Tarrant County, Texas, U.S.A.
     The Company wishes you success in your future endeavors.

            Very truly yours,

Cash America Management L.P.
By its General Partner, Cash America Holding, Inc.               By:   /s/
Daniel R. Feehan         Title:   President & CEO     

Confidential

8



--------------------------------------------------------------------------------



 



     I have read the foregoing Agreement, agree to its terms, and acknowledge
receipt of a copy of same, and the sufficiency of the payments recited in it. I
understand and acknowledge that I should seek counsel from an attorney with
regard to all aspects of this Agreement (including, but not limited to the
release contained in it) and that I have had a sufficient opportunity to do so.
I hereby voluntarily enter into this Agreement effective as of June 30, 2008,
with full knowledge of its meaning and significance. I acknowledge and warrant
that I have been given a period of at least 21 days within which to consider
this Agreement prior to executing it, if I so desire. This Agreement may be
revoked by me for a period of 7 days following its execution. To be effective,
the revocation must be in writing and received by the Company by the expiration
of this seven-day period.

                /s/ Jerry Wackerhagen       Signature
      6-30-08      Date       

Confidential

9